Case: 15-14623    Date Filed: 05/31/2017   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-14623
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 8:15-cr-00079-WJC-JSS-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

JOSE ANGEL HERNANDEZ-MARTINEZ,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (May 31, 2017)

Before HULL, MARCUS and JILL PRYOR, Circuit Judges.

PER CURIAM:

      George C. Bedell, III, appointed counsel for Jose Angel Hernandez-Martinez

in this direct criminal appeal, has moved to withdraw from further representation
              Case: 15-14623     Date Filed: 05/31/2017   Page: 2 of 2


of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Hernandez-Martinez’s convictions and

sentences are AFFIRMED.




                                          2